Exhibit 10.41

SECOND AMENDMENT TO STOCK PURCHASE AGREEMENT

THIS SECOND AMENDMENT (THE “SECOND AMENDMENT”) DATED MARCH 30, 2012 TO THE STOCK
PURCHASE AGREEMENT (THE “ORIGINAL AGREEMENT”) DATED AS OF DECEMBER 29, 2011
AMONG SORRENTO THERAPEUTICS, INC. (THE “COMPANY”) AND EACH OF THE INVESTORS
LISTED ON EXHIBIT A-1 AND EXHIBIT A-2 (EACH, AN “INVESTOR” AND COLLECTIVELY, THE
“INVESTORS”), AND AS AMENDED FEBRUARY 28, 2012 (THE “FIRST AMENDEMNT,” AND
TOGETHER WITH THE ORIGINAL AGREEMENT, THE “AGREEMENT”).

RECITALS

WHEREAS, Company and the Investors (collectively, the “Parties”) are parties to
the Agreement which became effective on December 29, 2011, which was amended on
February 28, 2012; and

WHEREAS, the Company and Investors wish to amend Section 3.1 of the Agreement to
extend the Additional Closing Date from March 23, 2012 until May 15, 2012; and

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in the Agreement and this Second Amendment and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lenders agree as follows:

AMENDMENT

1. Amendment to Section 3.1 of Agreement. Section 3.1 of the Agreement is hereby
amended and restated in its entirety as follows:

 

  3.1 Closings. The closing of the issuance and sale of the Shares referred to
on EXHIBIT A-1 pursuant to Section 2.1(a) hereof (the “Initial Closing”) shall
take place contemporaneously with the execution of this Agreement by the Company
and the Investors participating in such Closing (the “Initial Closing Date”) at
the offices of Latham & Watkins LLP, in San Diego, CA, or such other place as
agreed to by the Company and such Investors; provided, however, that the Initial
Closing shall occur by no later than 5 p.m. (PT) on December 30, 2011. The
closing of the issuance and sale of the Shares referred to on EXHIBIT A-2
pursuant to Section 2.1(b) hereof, if applicable (the “Additional Closing” and,
together with the Initial Closing, the “Closings”), shall take place
contemporaneously with the execution of a counterpart signature page to this
Agreement by each of the Investors participating in such Closing, and acceptance
of such counterpart signature page(s) by the Company (the “Additional Closing
Date” and, together with the Initial Closing Date, the “Closing Dates”) at the
offices of Latham & Watkins LLP, in San Diego, CA, or such other place as agreed
to by the Company and such Investors; provided, however, that the Additional
Closing shall occur by no later than 5 p.m. (PT) on March 23, 2012.

2. Governing Law. This Second Amendment shall be governed by the laws of the
State of California without regard to its conflict of laws rules or principles.

 

Page 1 of 4



--------------------------------------------------------------------------------

3. Amendments. Except as expressly amended hereby, the Agreement shall remain
unmodified and in full force and effect.

4. Entire Agreement. This Second Amendment and the Agreement and any schedules
or exhibits attached to the Agreement constitute the entire agreement of the
Parties with respect to the subject matter hereof and supersede all prior
understandings and writings between the Parties relating thereto.

5. Interpretation. Any capitalized terms used in this Second Amendment but not
otherwise defined shall have the meaning provided in the Agreement.

6. Counterparts. This Second Amendment may be executed manually, electronically
in Adobe® PDF file format, or by facsimile by the Parties, in any number of
counterparts, each of which shall be considered one and the same amendment and
shall become effective when a counterpart hereof shall have been signed by each
of the Parties and delivered to the other Party.

[SIGNATURE PAGES BEGIN ON NEXT PAGE]

 

Page 2 of 4



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

SECOND AMENDMENT TO STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Second Amendment as of the date Second above written.

 

  COMPANY: Sorrento Therapeutics, Inc. By:   /s/ Henry Ji Name: Henry Ji, Ph.D.
Title:   Interim CEO

 

Page 3 of 4



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

SECOND AMENDMENT TO STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Second Amendment as of the date Second above written.

 

INVESTOR: Donald R. Scifres 2011 Annuity Trust Y By:   /s/ Donald R. Scifres
Name:   Donald R. Scifres Title:   Trustee

 

Page 4 of 4